Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.



Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh (US 20210045092 A1) in view of Kim (US 20210329556 A1).

2b. Summary of the Cited Prior Art
Gotoh discloses a method for bandwidth part configuring (Fig 1-6).
Kim discloses a method for communication control information a wireless network (Fig 1-14).

2c. Claim Analysis
Regarding Claim 7, Gotoh discloses:
A terminal comprising [(see Fig 1-6)]:
a receiving section that receives a downlink control information including a field that indicates a frequency domain resource, assigned to a downlink shared channel
[(Gotoh discloses a receiving Unit receives DCI that includes frequency domain resource and time domain resource assignments, see:
[0050] The DCI format for downlink data transmission includes DCI format 1_0, DCI format 1_1, and the like. The DCI format 1_0 is for fallback downlink data transmission, and is constituted by bits the number of which is fewer than DCI format 1_1 supporting MIMO and the like. On the other hand, DCI format 1_1 is capable of notifying MIMO or multiple codewords transmission, ZP CSI-RS trigger, CBG transmission information, and the like, and a presence or absence, or the number of bits of some fields thereof are added in accordance with the configuration by the higher layer (e.g., RRC signaling, MAC CE). A single downlink assignment is used for scheduling a single PDSCH in a single serving cell. The downlink grant may be used for at least scheduling a PDSCH within the same slot/subframe as the slot/subframe in which the downlink grant has been transmitted. The downlink assignment in DCI format 1_0 includes the following fields. For example, the relevant fields include a DCI format identifier, a frequency domain resource assignment (resource block allocation for the PDSCH, resource allocation), a time domain resource assignment, VRB to PRB mapping, a Modulation and Coding Scheme (MCS) for the PDSCH (information Note that the DCI format for each downlink data transmission includes information (fields) required for the application among the above-described information.
Fig 3, Radio Receiving Init 2040, Controller 208; see also Fig 4-6)];
a control section that controls a bandwidth to be used for determining a number of bits of the field based on whether an information regarding an initial downlink bandwidth part (BWP), within a cell, is provided via a higher layer
[(Gotoh discloses determining bandwidth with number of resource block (RB), see:
[0160] In NR, a study is underway to achieve the data transmission in units of mini-slot (non-slot bases, using only some of OFDM symbols included in the slot), and UL Grant, data transmission, and ACK/NACK in 1 msec in a Self-Contained manner. Therefore, the number and position of RBs used for data transmission vary at an interval shorter than LTE, and the time that can be used in calculating the MPR and the A-MPR is limited. Therefore, the MPR of the present embodiment uses the number of RBs in the activated BWP rather than the number of RBs used for data transmission. In addition, the A-MPR in the present embodiment uses the number of RBs in the BWP rather than the number of RBs used for data transmission, and uses the minimum/maximum index of the RB in the activated BWP rather than the minimum/maximum index of RBs used for data transmission. That is, it is meant to use the minimum/maximum index of the RBs in the activated BWP within the all RBs in the serving cell.
[0161] The MPR of the present embodiment is calculated using the number of RBs in the activated BWP, the bandwidth of the serving cell, and the modulation scheme. Therefore, the MPR can be calculated without depending on the number of RBs used for data transmission notified by use of the DCI. This method of calculating the MPR may be applied to the case that the activated BWP include only some of the RBs available in the serving cell. This method of calculating the MPR may be applied to only a case of being configured (set up) through higher layer (e.g., RRC). Whether to apply this method of calculating the MPR may depend on a waveform, and this method may be applied only at the time of OFDM.
Fig 3, Radio Receiving Init 2040, Controller 208; see also Fig 4-6)].
Gotoh does not elaborate about “determining a number of bits of the field”
However, Kim discloses.
a control section that controls a bandwidth to be used for determining a number of bits of the field based on whether an information regarding an initial downlink bandwidth part (BWP), within a cell, is provided via a higher layer
[(Kim discloses determining DCI format with bit assignment, see:

	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig 9-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Gotoh’s method for bandwidth part configuring with Kim’s method for communication control information a wireless network with the motivation being to effectively provide services in a mobile communication system (Kim, Para [0009].

Regarding Claim 8, Gotoh discloses:

[(see:
[(Gotoh discloses determining bandwidth with number of resource block (RB), see:
[0160] In NR, a study is underway to achieve the data transmission in units of mini-slot (non-slot bases, using only some of OFDM symbols included in the slot), and UL Grant, data transmission, and ACK/NACK in 1 msec in a Self-Contained manner. Therefore, the number and position of RBs used for data transmission vary at an interval shorter than LTE, and the time that can be used in calculating the MPR and the A-MPR is limited. Therefore, the MPR of the present embodiment uses the number of RBs in the activated BWP rather than the number of RBs used for data transmission. In addition, the A-MPR in the present embodiment uses the number of RBs in the activated BWP rather than the number of RBs used for data transmission, and uses the minimum/maximum index of the RB in the activated BWP rather than the minimum/maximum index of RBs used for data transmission. That is, it is meant to use the minimum/maximum index of the RBs in the activated BWP within the all RBs in the serving cell.
[0161] The MPR of the present embodiment is calculated using the number of RBs in the activated BWP, the bandwidth of the serving cell, and the modulation scheme. Therefore, the MPR can be calculated without depending on the number of RBs used for data transmission notified by use of the DCI. This method of calculating the MPR may be applied to the case that the activated BWP include only some of the RBs available in the serving cell. This method of calculating the MPR may be applied to only a case of being configured (set up) through higher layer (e.g., RRC). Whether to apply this method of calculating the MPR may depend on a waveform, and this method may be applied only at the time of OFDM.
Fig 3, Radio Receiving Init 2040, Controller 208; see also Fig 4-6)].

Regarding Claim 9, Gotoh discloses:
wherein if the information regarding the initial downlink BWP is not provided, the control section determines the bandwidth as a bandwidth provided by an index of a master information block (MIB)
[(Gotoh discloses using MIB as an alternative to configure BWP, see:
[0048] The PBCH is used for broadcasting a Master Information Block (MIB, a Broadcast Channel (BCH)) that is used commonly by the terminal apparatuses. The MIB is one of pieces of system information. For example, the MIB includes a downlink transmission bandwidth configuration and a System Frame number (SFN). The MIB may include information indicating at least some of numbers of a slot, a subframe, and a radio frame in which a PBCH is transmitted.
Fig 3, Radio Receiving Init 2040, Controller 208; see also Fig 4-6)].

Regarding Claim 10, Gotoh discloses:

[(Gotoh discloses using MIB as an alternative to configure BWP, see:
[0048] The PBCH is used for broadcasting a Master Information Block (MIB, a Broadcast Channel (BCH)) that is used commonly by the terminal apparatuses. The MIB is one of pieces of system information. For example, the MIB includes a downlink transmission bandwidth configuration and a System Frame number (SFN). The MIB may include information indicating at least some of numbers of a slot, a subframe, and a radio frame in which a PBCH is transmitted.
Fig 3, Radio Receiving Init 2040, Controller 208; see also Fig 4-6)].

Regarding Claim 11, Gotoh discloses:
wherein the control section controls bit selection during rate matching of the downlink shared channel based on the bandwidth
[(Goto discloses about bandwidth coding based on rate matching, see:
[0102] ……. The LDPC code may be used for data transmission, whereas the Polar code may be used for transmission of the control information. Different error correction coding may be used depending on the downlink channel to be used. Different error correction coding may be used depending on the size of the data or control information to be transmitted. For example, the convolution code may be used in a case that the data size is smaller than a prescribed value, and otherwise the correction coding described above may be used. For the coding described above, in addition to a In a case that a coding rate higher than the mother code is used, the coding rate used for data transmission may be achieved by rate matching (puncturing). The modulation unit 2102 modulates coded bits input from the coding unit 2100, in compliance with a modulation scheme notified by use of the downlink control information or a modulation scheme predetermined for each channel, such as BPSK, QPSK, 16QAM, 64QAM, or 256QAM (the modulation scheme may include 7/2 shift BPSK or 7/4 shift QPSK).
Fig -6)].

Regarding Claim 12, Gotoh discloses:
wherein the control section controls bit selection during rate matching of the downlink shared channel based on the bandwidth
[(Goto discloses about bandwidth coding based on rate matching, see:
[0102] ……. The LDPC code may be used for data transmission, whereas the Polar code may be used for transmission of the control information. Different error correction coding may be used depending on the downlink channel to be used. Different error correction coding may be used depending on the size of the data or control information to be transmitted. For example, the convolution code may be used in a case that the data size is smaller than a prescribed value, and otherwise the correction coding described above may be used. For the coding described above, in addition to a coding rate of 1/3, a mother code such as a low coding rate of 1/6 or 1/12 may be used. In a case that a coding rate higher than the mother code is used, the coding rate used for data transmission may be achieved by rate matching (puncturing). The modulation 2102 modulates coded bits input from the coding unit 2100, in compliance with a modulation scheme notified by use of the downlink control information or a modulation scheme predetermined for each channel, such as BPSK, QPSK, 16QAM, 64QAM, or 256QAM (the modulation scheme may include 7/2 shift BPSK or 7/4 shift QPSK).
Fig -6)].

Regarding Claim 13, Gotoh discloses:
wherein the control section controls bit selection during rate matching of the downlink shared channel based on the bandwidth
[(Goto discloses about bandwidth coding based on rate matching, see:
[0102] ……. The LDPC code may be used for data transmission, whereas the Polar code may be used for transmission of the control information. Different error correction coding may be used depending on the downlink channel to be used. Different error correction coding may be used depending on the size of the data or control information to be transmitted. For example, the convolution code may be used in a case that the data size is smaller than a prescribed value, and otherwise the correction coding described above may be used. For the coding described above, in addition to a coding rate of 1/3, a mother code such as a low coding rate of 1/6 or 1/12 may be used. In a case that a coding rate higher than the mother code is used, the coding rate used for data transmission may be achieved by rate matching (puncturing). The modulation unit 2102 modulates coded bits input from the coding unit 2100, in compliance with a modulation scheme notified by use of the downlink control information or a modulation 
Fig -6)].

Regarding Claim 14, Gotoh discloses:
wherein the information regarding the initial downlink BWP is contained in a system information block (SIB1) or a radio resource control (RRC) message
[(see:
[0054] The PDSCH is used to transmit the downlink data (the downlink transport block, DL-SCH). The PDSCH is used to transmit a system information message (also referred to as a System Information Block (SIB)). Some or all of the SIBs can be included in the RRC message.
[0157] NR supports higher frequencies, and thus the bandwidth of one serving cell (component carrier (cc)) is wider than that in LTE (maximum 20 MHz). Therefore, in order to suppress the power consumption of the terminal apparatus 20, in a case of large amount of data transmission, the bandwidth (the number of RBs) used in the one serving cell may be widened (bandwidth available for data transmission/reception), and otherwise the bandwidth used may be narrowed. The terminal apparatus 20 may receive from the base station apparatus 10 and use a default BWP to be used in a case of being connected to the serving cell, and a configuration of the BWP to be used as indicated by the control information. Note that the BWP to be used as indicated by the control information may be switched to the default BWP in a case that a timer is configured and no transmission/reception is performed while the timer is valid Four BWPs may be configured for one serving cell, where a first BWP may include all RBs available for one serving cell, a second BWP may include half the number of RBs available for one serving cell, a third BWP may include ¼ of the number of available RBs, and a fourth BWP may include 1/20 of the number of available RBs. The all BWPs may include a common RB, or some BWPs may not include the common RB. The downlink BWP may be necessarily configured with a synchronization signal or a broadcast channel, and all of the BMPs may include the common RB. In one serving cell, the number of activatable BWPs may be one.
Fig 3-6)].

Regarding Claim 15, Gotoh discloses:
wherein the information regarding the initial downlink BWP is contained in a system information block (SIB1) or a radio resource control (RRC) message
[(see:
[0054] The PDSCH is used to transmit the downlink data (the downlink transport block, DL-SCH). The PDSCH is used to transmit a system information message (also referred to as a System Information Block (SIB)). Some or all of the SIBs can be included in the RRC message.
[0157] NR supports higher frequencies, and thus the bandwidth of one serving cell (component carrier (cc)) is wider than that in LTE (maximum 20 MHz). Therefore, in order to suppress the power consumption of the terminal apparatus 20, in a case of 20 may receive from the base station apparatus 10 and use a default BWP to be used in a case of being connected to the serving cell, and a configuration of the BWP to be used as indicated by the control information. Note that the BWP to be used as indicated by the control information may be switched to the default BWP in a case that a timer is configured and no transmission/reception is performed while the timer is valid (PDSCH/PDCCH (detecting the DCI addressed to the terminal apparatus itself)/PUSCH/PUCCH (in a case of receiving UL Grant in a case of SR)). Four BWPs may be configured for one serving cell, where a first BWP may include all RBs available for one serving cell, a second BWP may include half the number of RBs available for one serving cell, a third BWP may include ¼ of the number of available RBs, and a fourth BWP may include 1/20 of the number of available RBs. The all BWPs may include a common RB, or some BWPs may not include the common RB. The downlink BWP may be necessarily configured with a synchronization signal or a broadcast channel, and all of the BMPs may include the common RB. In one serving cell, the number of activatable BWPs may be one.
Fig 3-6)].

Regarding Claim 16, Gotoh discloses:
wherein the information regarding the initial downlink BWP is contained in a system information block (SIB1) or a radio resource control (RRC) message

[0054] The PDSCH is used to transmit the downlink data (the downlink transport block, DL-SCH). The PDSCH is used to transmit a system information message (also referred to as a System Information Block (SIB)). Some or all of the SIBs can be included in the RRC message.
[0157] NR supports higher frequencies, and thus the bandwidth of one serving cell (component carrier (cc)) is wider than that in LTE (maximum 20 MHz). Therefore, in order to suppress the power consumption of the terminal apparatus 20, in a case of large amount of data transmission, the bandwidth (the number of RBs) used in the one serving cell may be widened (bandwidth available for data transmission/reception), and otherwise the bandwidth used may be narrowed. The terminal apparatus 20 may receive from the base station apparatus 10 and use a default BWP to be used in a case of being connected to the serving cell, and a configuration of the BWP to be used as indicated by the control information. Note that the BWP to be used as indicated by the control information may be switched to the default BWP in a case that a timer is configured and no transmission/reception is performed while the timer is valid (PDSCH/PDCCH (detecting the DCI addressed to the terminal apparatus itself)/PUSCH/PUCCH (in a case of receiving UL Grant in a case of SR)). Four BWPs may be configured for one serving cell, where a first BWP may include all RBs available for one serving cell, a second BWP may include half the number of RBs available for one serving cell, a third BWP may include ¼ of the number of available RBs, and a fourth BWP may include 1/20 of the number of available RBs. The all BWPs may include a common RB, or some BWPs may not include the common RB. BWP may be necessarily configured with a synchronization signal or a broadcast channel, and all of the BMPs may include the common RB. In one serving cell, the number of activatable BWPs may be one.
Fig 3-6)].


Regarding Claim 17, Gotoh discloses:
wherein the information regarding the initial downlink BWP is contained in a system information block (SIB1) or a radio resource control (RRC) message
[(see:
[0054] The PDSCH is used to transmit the downlink data (the downlink transport block, DL-SCH). The PDSCH is used to transmit a system information message (also referred to as a System Information Block (SIB)). Some or all of the SIBs can be included in the RRC message.
[0157] NR supports higher frequencies, and thus the bandwidth of one serving cell (component carrier (cc)) is wider than that in LTE (maximum 20 MHz). Therefore, in order to suppress the power consumption of the terminal apparatus 20, in a case of large amount of data transmission, the bandwidth (the number of RBs) used in the one serving cell may be widened (bandwidth available for data transmission/reception), and otherwise the bandwidth used may be narrowed. The terminal apparatus 20 may receive from the base station apparatus 10 and use a default BWP to be used in a case of being connected to the serving cell, and a configuration of the BWP to be used as indicated by the control information. Note that the BWP to be used as indicated by the BWP in a case that a timer is configured and no transmission/reception is performed while the timer is valid (PDSCH/PDCCH (detecting the DCI addressed to the terminal apparatus itself)/PUSCH/PUCCH (in a case of receiving UL Grant in a case of SR)). Four BWPs may be configured for one serving cell, where a first BWP may include all RBs available for one serving cell, a second BWP may include half the number of RBs available for one serving cell, a third BWP may include ¼ of the number of available RBs, and a fourth BWP may include 1/20 of the number of available RBs. The all BWPs may include a common RB, or some BWPs may not include the common RB. The downlink BWP may be necessarily configured with a synchronization signal or a broadcast channel, and all of the BMPs may include the common RB. In one serving cell, the number of activatable BWPs may be one.
Fig 3-6)].

Regarding Claim 18, the claim discloses similar features as of Claim 7, and is rejected based on the same rationales of Claim 7.
Regarding Claim 19, the claim discloses similar features as of Claim 7, and is rejected based on the same rationales of Claim 7. Further, Claim 19 discloses the same operation as of Claim 7, bur are operated by a base station.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/JUNG LIU/Primary Examiner, Art Unit 2473